Citation Nr: 1511781	
Decision Date: 03/19/15    Archive Date: 04/01/15

DOCKET NO.  08-19 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial compensable rating for post-traumatic arthritis of the third and fourth proximal interphalangeal joints of the left foot (i.e., left foot disability).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1983 to August 2006.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Board remanded the case in November 2011 and December 2013 for additional development, and it now returns to the Board for further appellate consideration.  

After the case was remanded, the Veteran's claims file was converted from a paper file to an electronic file and is now managed in the Veterans Benefits Management System (VBMS).  Additional relevant records are associated with the Veteran's Virtual VA paperless file.  


FINDING OF FACT

The evidence is evenly balanced as to whether the symptoms of the Veteran's left foot disability most nearly approximate a moderate foot injury; the symptoms do not more nearly approximate a moderately severe foot injury.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 10 percent, but no higher, for a left foot disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5276-84 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

As provided in the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  As service connection, an initial rating, and an effective date have been assigned and the claim arises from the Veteran's disagreement with the initial ratings assigned upon the grant of service connection, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist.  VA obtained the Veteran's service treatment records and identified post-service treatment records.  During the appeal period, VA provided the Veteran with relevant examinations in July 2006, June 2007, November 2010, December 2011, and February 2014.  As discussed in more detail below, the examinations, considered together, and particularly the February 2014 examination, are adequate; the examiners reviewed the claims file and/or considered the history and description of symptoms provided by the Veteran and provided sufficiently detailed descriptions of the Veteran's disability.  Additionally, the February 2014 examiner responded directly to the questions posed by the Board's November 2013 remand.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).

By obtaining the most recent VA treatment records, asking the Veteran to provide additional details regarding any private treatment, and providing a new VA examination that was responsive to the remand instructions, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's November 2013 remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  No further notice or assistance is required for a fair adjudication of the Veteran's claim.  



II.  Merits

Service connection was established for the Veteran's post-traumatic arthritis of the third and fourth proximal interphalangeal joints of the left foot ("left foot disability") in an August 2007 rating decision and a noncompensable rating was assigned.  The Veteran contends that he is entitled to at least a 10 percent rating.  During the course of the Veteran's appeal, a question has arisen as to the validity, at least currently, of the diagnosis of arthritis, and the previous remands were largely an effort to clarify this issue.  For reasons explained below, a 10 percent rating is warranted for the Veteran's left foot disability under diagnostic code 5284, regarding foot injuries.  Additionally, as explained below, neither separate ratings for post-traumatic arthritis and foot injury nor higher ratings under any potentially applicable diagnostic code are warranted in this case.  Accordingly, the Board will proceed to decide the merits of the Veteran's appeal without further delay.  

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases involving disagreement with the initial rating assigned, separate ratings may be assigned for different periods of time on appeal if the facts show that different ratings are warranted, resulting in "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform 10 percent rating is warranted.  

The AOJ rated the Veteran's left foot disability under 38 C.F.R. § 4.71a, DC 5282-5010.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5010 provides that traumatic arthritis is to be rated under diagnostic code 5003, applicable to degenerative arthritis.  Diagnostic Code 5003 provides that arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the joint involved, but that, where limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted where the limitation of motion is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a; Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Diagnostic Code 5282 is used to evaluate hammer toe.  Of additional relevance here, diagnostic code 5284 is used to evaluate "Foot Injuries, other," and provides a 10 percent rating for moderate foot injuries, 20 percent for moderately severe injuries, 30 percent for severe injuries, and 40 percent for actual loss of use of the foot.  The rating schedule does not define the terms "moderate," "moderately severe," and "severe" as used in this diagnostic code.  Adjudicators must evaluate all of the evidence and render a decision that is "equitable and just."  38 C.F.R. § 4.6.  

At a July 2006 VA examination the Veteran reported that he had sprained the third and fourth toes of his left foot at differing times in his military career and that he did not seek medical attention for "stubbed toes."  The Veteran reported that he has problems because the toes are "still not straight," but that they do not cause problems walking.  He stated that he has deformity of the toes because they look different than the other toes.  On examination there was no obvious deformity of the toes and no pain with manipulation.  X-rays showed normal bilateral feet with no evidence of arthritis, fracture, dislocation, bone destruction, or pes planus.  In the diagnoses section of the report, the examiner noted no evidence of abnormality of toes of the left foot.  

At a June 2007 VA examination, the Veteran reported sharp, intermittent pain in the third and fourth toes of his left foot.  He did not complain of weakness, stiffness, swelling, heat or redness, fatigability or lack of endurance, or flare-ups.  He reported pain with walking.  On examination, the Veteran's gait, posture, and left foot architecture were normal.  The examiner noted pain with palpation of the left third and fourth toes.  The examiner noted that x-rays showed degenerative joint disease of the left foot third and fourth proximal interphalangeal joints and diagnosed post-traumatic arthritis.  The examiner did not specify the date of the x-ray that formed the basis for this finding and none of the x-ray reports of record show a finding of degenerative joint disease.  

At a November 2010 VA examination, there was no evidence of swelling, instability, weakness, or abnormal weight bearing of the left foot.  There was evidence of painful motion when pushing/standing up on the toes and tenderness with lateral/medial compression over the midfoot.  Gait was normal.  No x-rays were reviewed, and the examiner diagnosed bilateral mild pes planus.  

At a December 2011 VA examination, the examiner noted that the Veteran was ambulating comfortably, unassisted with no antalgic gait while walking with dress shoes on and off.  Feet were normal temperature bilaterally, with no swelling or erythema.  The examiner noted tenderness to palpitation of the bilateral soles from heel to toes, over the arches, and with lateral and medial compression.  The examiner noted that the Veteran did not use assistive devices and that his foot condition did not produce functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Regarding functional impact, the Veteran reported that his feet will hurt after standing for an hour, causing him to swap out jobs and do administrative work.  He reported no incapacitating episodes of foot pain and no sick days used due to foot pain.  He reported being able to complete everyday tasks such as mowing the lawn despite foot pain.  

Regarding a diagnosis and the requested opinion regarding severity of post-traumatic arthritis of the left foot third and fourth proximal interphalangeal joints, the examiner observed that x-rays were performed in June 2006 and November 2011 and that the x-ray findings did not show arthritis.  

At a December 2012 VA podiatry consultation the Veteran reported constant bilateral foot pain to the medial arch.  No other gross deformities were noted.  Muscle strength was 5 out of 5.  Range of motion was within normal limits with no pain or crepitus in the ankle joint, subtalar joint, midtarsal joint, and the first metacarpophalangeal joint.  X-rays revealed no fracture or dislocation and no degenerative disease.  

At a February 2014 VA examination the Veteran reported no pain over the third and fourth digits of his left foot, but noted that the toes look abnormal to him on visual inspection of the foot.  The Veteran denied flare-ups in the left foot.  A foot injury of mild deformity/prominence of the left foot third and fourth digit proximal interphalangeal joint was noted and described as moderate in severity on the left side.  The examiner noted no pain on palpitation and normal gait.  The examiner noted that the Veteran does not use an assistive device for locomotion and that there is not functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the condition does not impact the Veteran's ability to work.  Responding to the December 2013 Board remand, the examiner opined that there is no functional impairment involved with degenerative joint disease at the proximal interphalangeal joints of the third and fourth digit of the left foot and noted that range of motion of the foot is only evaluated at the great toe metatarsophalangeal joint.  Regarding the request to reconcile prior x-ray indication of arthritis with current imaging studies, the examiner responded:  "The [V]eteran is already [service connected] for post traumatic arthritis of the left foot, [third and fourth proximal interphalangeal joint].  The fact that more recent xrays do not note this does not negate the fact that previous xrays documented the diagnosis and he is already [service connected]."  

As noted above, there is a question as to the whether the Veteran has arthritis that has been substantiated by x-ray findings.  This matter has been remanded twice in an effort to clarify this issue.  Rather than further delay adjudication of the Veteran's claim with another remand, the Board will proceed to adjudicate the merits of the claim.  As explained below, resolving reasonable doubt in favor of the Veteran, a 10 percent rating, but no higher, is warranted under the diagnostic code for other foot injuries.  Even assuming that the Veteran has arthritis, a separate or higher rating would not be warranted under the applicable diagnostic code.  Therefore, the Veteran is not prejudiced by the Board proceeding to the merits of the claim despite the unresolved question as to the diagnosis of arthritis.  

Resolving reasonable doubt in the Veteran's favor, a uniform 10 percent rating is warranted under diagnostic code 5284 as equivalent to moderate foot injury.  The February 2014 examiner noted a foot injury, which he characterized as moderate in severity and described as mild deformity/prominence of the left foot third and fourth proximal interphalangeal joints.  The Veteran has consistently reported that he stubbed his toes in service and that the toes have looked different ever since.  The Veteran's service treatment records document a jammed left toe in December 1999.  Additionally, there has been evidence of pain in the toes, such as in the June 2007 and November 2010 VA examinations.  Furthermore, upon review of the August 2007 rating decision granting service connection for a left foot disability, it is clear that although this disability was termed post-traumatic arthritis, the basis for the grant was an in-service injury followed by post-service symptoms including pain.  Therefore, whether the in-service foot injury is described as resulting in post-traumatic arthritis or a foot injury, the disability resulting from such injury is service connected and the symptoms most nearly approximate a moderate foot injury. 

Assuming that the Veteran has arthritis established by x-ray findings, a 10 percent rating is arguably warranted based on limitation of motion as evidenced by painful motion, such as the pain reported and demonstrated at the July 2007 VA examination, and visual abnormality, which is akin to swelling.  38 C.F.R. § 4.71a; Lichtenfels, 1 Vet. App. at 488.  However, the Board notes that there have been times during the appeal period where there has not been objective evidence of pain, such as prior to the June 2007 examination and since the February 2014 examination.  

Even if a 10 percent rating were warranted for arthritis, only one 10 percent rating may be assigned, as awarding two separate 10 percent ratings diagnostic codes 5010 and 5284 for the Veteran's left foot disability would violate the rule against pyramiding.  The evaluation of the same disability or manifestation under different diagnoses constitutes pyramiding and must be avoided.  38 C.F.R. § 4.14.  To determine what constitutes the same disability or manifestation for purposes of pyramiding, the Board looks to the symptomatology of the conditions; if the symptomatology of one condition is duplicative of or overlapping with the other condition, awarding separate ratings would constitute pyramiding.  If, however, the symptomatology is distinct and separate, separate evaluations are allowed.  Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  For example, in Esteban, the Veteran was entitled to combine three separate 10 percent ratings for disfigurement, painful scars, and facial muscle damage resulting in problems with mastication because the manifestations were not overlapping.  

Here, in assigning a rating under diagnostic code 5284, for other foot injuries, the relevant symptoms include that the toes are not straight, sharp, intermittent pain, pain with walking, pain with palpation, evidence of painful motion with pushing/standing up on the toes, pain after standing, and deformity/prominence of the joints.  These symptoms overlap with the symptoms that might warrant a rating under diagnostic code 5010, as such a rating would involve a finding that the Veteran has limitation of motion objectively confirmed by findings such as painful motion and swelling, which the Board notes is similar to the visual deformities already described.  Therefore, separate ratings under diagnostic codes 5010 and 5284 are not warranted.  

Higher ratings are not warranted under either diagnostic code 5010 or 5284.  A higher rating under 5010 requires either limitation of motion of multiple groups of minor joints or x-ray evidence of involvement of two or more major joints or two or more minor joint groups with occasional incapacitating episodes.  38 C.F.R. § 4.71a.  The only arthritic condition for which the Veteran is in receipt of service connection is his left foot disability.  The toes are considered a group of minor joints.  See 38 C.F.R. § 4.45(f) (multiple involvements of the interphalangeal, metatarsal, and tarsal joints of the lower extremities are considered a group of minor joints).  

A higher rating is also not warranted under diagnostic code 5284, which would require a moderately severe or severe foot injury or actual loss of use of the foot.  38 C.F.R. § 4.71a.  The Board finds that the Veteran's left foot disability does not more nearly approximate a moderately severe foot injury.  The evidence discussed above shows that the Veteran's left foot disability results primarily in mild deformity of the toes, in that they do not look like the other toes and do not look straight.  The disability also results in occasional objectively verifiable pain, and the Veteran has, at times, reported pain with walking.  The Veteran's gait has been observed as normal on multiple occasions.  Additionally, the February 2014 examiner noted that the Veteran's left foot disability does not impact his ability to work.  Given that the left foot disability does not impact the Veteran's gait or his ability to work, it is best described as, at most, a moderate foot injury, and does not more nearly approximate a moderately severe foot injury.  

Additionally, there are no other diagnostic codes under which the Veteran is entitled to a separate or higher rating for his service-connected left foot disability.  As demonstrated by evidence of record, including the VA examinations, the Veteran does not have weak foot, clawfoot, Morton's disease, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones.  Although the Veteran has been diagnosed with mild pes planus, he is not service-connected for this condition.  Therefore, no additional or higher ratings are warranted for the Veteran's left foot disability.  See 38 C.F.R. §§ 4.14 (the use of manifestations not resulting from service-connected injury must be avoided); 4.71a, DCs 5276-5283.  

With respect to a higher rating on an extraschedular basis, considering referral for extraschedular consideration requires a three-step analysis.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Id. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and referral is not required.  Id.  If the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the Veteran's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extraschedular rating.  Id. 

Here, given that diagnostic code 5284 does not provide specific symptomatology, but involves considering all symptomatology to determine whether a foot injury is moderate, moderately severe, or severe, the Veteran's disability picture is contemplated by the rating schedule.  Even assuming that one of the Veteran's symptoms, such as his toes not appearing straight, is not contemplated and renders the criteria inadequate, referral is still not required because the Veteran's left foot disability does not result in other related factors such as marked interference with employment.  At a January 2014 VA examination related to the Veteran's service-connected anxiety disorder, he reported working at the same full-time job for seven years and described his job as going well.  The Veteran has not reported missing work due to his left foot disability.  Additionally, there is no evidence of hospitalization for the left foot disability.  With respect to extraschedular consideration based on the collective impact of multiple disabilities, although the Veteran is service-connected for multiple disabilities, he has only appealed the rating of one of his service-connected disabilities and has not asserted that his left foot disability interacts with his other service-connected disabilities in such a way that the combined effect is exceptional nor does the evidence show such interaction.  Therefore, the issue of entitlement to an extra-schedular rating based on the combined effects of his service-connected disabilities has not been raised.  Finally, as there is no evidence of unemployability, entitlement to a total disability rating due to individual unemployability has not been raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In sum, resolving reasonable doubt in the Veteran's favor, a uniform 10 percent rating is warranted for his left foot disability.  As to a higher rating, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for such ratings.  As such, the benefit-of-the-doubt doctrine is not for application in this regard and the claim for a rating higher than 10 percent must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to an initial rating of 10 percent, but no higher, for a left foot disability is granted, subject to controlling regulations governing the payment of monetary awards.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


